Citation Nr: 1436833	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension.

3. Entitlement to a total disability rating based on individual unemployability.



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1970 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2010 rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals VA treatment records from December 2009 to September 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System contains an unrelated rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to attempt to obtain the Veteran's service treatment records.  Although the July 2010 rating decision and an August 2011 statement of the case indicate that they are of record, and an August 2009 Personnel Information Exchange System (PIES) response noted that they had been mailed, the Board's review of the claims file is negative any such documents.  Indeed, an August 2012 PIES response indicated that they were missing.  It is unclear whether the records were available for review at the time the statement of the case was issued, and if so whether they might be in a temporary file at the RO, or whether while listed, they were unavailable when that decision was entered.

In any event, the Veteran, however, has not been formally notified of this fact, nor have the procedures outlined in the VA Adjudication Procedure Manual been followed.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  In cases where service records are missing or presumed destroyed, VA has a heightened duty to assist the veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The fact that the Veteran does not currently receive assistance from a representative makes VA's duty all the more significant.

Additionally, in a July 2010 statement, the Veteran expressed a desire to be represented by a Veterans Service Organization.  To ensure that VA fully assists him with his claims, the Veteran should be informed of the avenues through which he can obtain such representation. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and inform him how he may obtain representation from a Veterans Service Organization.  The AOJ should also notify him that his service treatment records are missing, following the procedures outlined in the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  

The Veteran should also be given an opportunity to clarify and identify any healthcare provider who treated him for hypertension or diabetes at any time since separation from active duty.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2. A search/finding should be made at the RO for either a separate temporary file that might contain the service treatment records, or a determination be entered that they were unavailable for review at the time of the 2011 Statement of the Case, even though listed.  If it is determined that they were available but have since been lost, that should also be noted.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative, if he subsequently obtains one, should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

